Affirmed and Memorandum Opinion filed January 22, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00267-CR

                  LASONYA MICHELLE WHITE, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1319593

                  MEMORANDUM                       OPINION


      A jury convicted appellant Lasonya Michelle White of possession of a
controlled substance, sentenced her to confinement for eighteen months and
assessed a $1,000 fine. Appellant filed a timely notice of appeal. We affirm.

      In two issues, appellant claims the evidence is legally and factually
insufficient to support her conviction. Specifically, appellant claims the State failed
to establish beyond a reasonable doubt that she intentionally or knowingly
possessed the cocaine.1

       When reviewing the legal sufficiency of the evidence, we examine all of the
evidence in the light most favorable to the verdict and determine whether a rational
trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. See Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App.
2013). Although we consider everything presented at trial, we do not reevaluate the
weight and credibility of the evidence or substitute our judgment for that of the fact
finder. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).
Because the jury is the sole judge of the credibility of witnesses and of the weight
given to their testimony, any conflicts or inconsistencies in the evidence are
resolved in favor of the verdict. See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex.
Crim. App. 2000).

       The Court of Criminal Appeals has determined that the Jackson v. Virginia
legal-sufficiency standard is the only standard that a reviewing court should apply
in determining whether the evidence is sufficient to support each element of a
criminal offense that the State is required to prove beyond a reasonable doubt. See
Griego v. State, 337 S.W.3d 902, 903 (Tex. Crim. App. 2011) (per curiam).
Therefore, in analyzing appellant’s challenges to the legal and factual sufficiency
of the evidence, we will apply the Jackson v. Virginia standard of review as
articulated in the preceding paragraph.
       Officer Zamora was conducting surveillance on a home and observed
activity consistent with narcotics trafficking. After a confidential informant
       1
         Appellant has filed two briefs in this case, one through her court-appointed lawyer and
the other written in her own hand. We do not consider the arguments presented in appellant's
hand-written brief because appellant is not entitled to hybrid representation. See Scheanette v.
State, 144 S.W.3d 503, 505 n. 2 (Tex. Crim. App. 2004). See also Stokes v. State, 701 S.W.2d
54, 56 (Tex. App.—Houston [14th Dist.] 1985, no pet.).

                                               2
purchased narcotics at that location, a search warrant was obtained. Zamora
testified that officers drove up to the house and he observed a male with a female
who was later identified as appellant; they ran inside the house. Zamora and
Officer Castro chased them through the house. Zamora saw the man run out first,
and then the woman, but the woman fell and hit the ground. Zamora took her into
custody and at that time saw her discard what he believed to be crack cocaine on
the ground. Zamora testified no other persons were near the back door where
appellant had fallen and the crack rock that he found was within arm’s reach of
appellant. Zamora bagged the suspected crack rock as evidence and it later tested
positive for cocaine content.

      Quintonn Allen, appellant’s cousin, testified that he was in the front yard
that night and appellant was not out front. According to Allen, officers did not
chase appellant from the front porch to the back yard. Allen testified that he did not
see appellant with crack cocaine that night. Reiko Allen, Quintonn’s mother, also
testified that she had never seen appellant with cocaine. Jason Castillo testified that
appellant was not outside on the porch when the police arrived. He had not seen
appellant use cocaine or have possession of it.

      Appellant testified that she was in the master bedroom, not on the front
porch, when the police arrived. She heard running through the house and went to
the back door where she fell on the steps. Appellant disagreed with Officer
Zamora’s testimony that she was running through the house and said that she was
never in the front. Appellant denied having any crack cocaine that night and did
not see the officers find any drugs.

      To prove appellant committed this offense, the State was required to show
beyond a reasonable doubt that appellant knowingly or intentionally possessed less
than one gram of cocaine. Tex. Health & Safety Code § 481.115(b). In that

                                          3
connection, the State was required to establish that appellant exercised control,
management, or care over the cocaine and knew it was contraband. Poindexter v.
State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005). Appellant’s connection with
the contraband must be more than fortuitous. Evans v. State, 202 S.W.3d 158, 161–
62 (Tex. Crim. App. 2006). Mere presence in the same place as the controlled
substance is insufficient to justify a finding of possession. Id. at 162.

         Presence or proximity, when combined with other evidence, either direct or
circumstantial (e.g., “affirmative links”), can establish possession. Id. The logical
force of all of the evidence—not the number of affirmative links—is dispositive.
Id. In the context of a charge of possession of a controlled substance, the following
affirmative links, among others, have been considered in other cases: (1) the
accused was the owner of the place where the contraband was found; (2) the
physical condition of the accused indicated recent consumption of the contraband
in question; (3) conduct by the accused indicated a consciousness of guilt; (4) the
accused made furtive gestures; (5) the accused was observed in a suspicious area
under suspicious circumstances; (6) the contraband was found in close proximity to
the accused; (7) the accused made incriminating statements connecting the accused
to the contraband; and (8) the contraband was recovered from an enclosed space.
See Black v. State, 411 S.W.3d 25, 29 (Tex.App.—Houston [14th Dist.] 2013, no
pet.).

         In this case, the contraband was found at appellant’s home. Appellant was in
a home under surveillance for narcotics trafficking and where a confidential
informant had purchased narcotics. Appellant’s flight from officers indicated a
consciousness of guilt. When she was taken into custody, appellant tossed away
something that the officer believed to be crack cocaine. The contraband was found
where the officer witnessed the item was thrown by appellant. We conclude the

                                           4
evidence establishes appellant’s connection to the cocaine, not merely fortuitous
proximity.

      Appellant argues there was controverting evidence and that the evidence that
other people had access to the area supports an inference of innocence. The jury
heard evidence from witnesses and appellant as to her location during the raid the
jury also heard appellant testify that she did not have any crack cocaine in her
possession. In reviewing the sufficiency of the evidence, we do not reevaluate the
credibility of the witnesses. See Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010). Issues of credibility are resolved by the jury. Marshall v. State, 210
S.W.3d 618, 625 (Tex. Crim. App. 2006). The jury, as the sole judge of the facts
and credibility of the witnesses, was entitled to believe Zamora’s testimony that he
saw appellant throw the rock of crack cocaine.

      We conclude that a rational juror could have found beyond a reasonable
doubt that appellant intentionally or knowingly exercised care, custody, control, or
management over the cocaine. Accordingly, we overrule appellant’s issues and
affirm the trial court’s judgment.




                                      /s/       Martha Hill Jamison
                                                Justice



Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            5